             Case 18-10601-MFW          Doc 2127     Filed 02/26/19     Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: THE WEINSTEIN COMPANY                    )
 HOLDINGS, LLC, et al.,                          )
                                                 )
                         Debtors.                )
                                                 )
                                                 )
 BRADLEY COOPER, et al.,                         )
                                                 )
                         Appellants,             )
                                                 )   C.A. No. 19-242 (MN)
                v.                               )
                                                 )   Bankruptcy Case No. 18-10601 (MFW)
 LANTERN ENTERTAINMENT LLC,                      )   BAP No. 19-06
                                                 )
                         Appellee.               )
                                                 )
                                                 )
                                                 )
 BRUCE COHEN, BRUCE COHEN                        )
 PRODUCTIONS,                                    )
                                                 )
                         Appellants,             )
                                                 )
                v.                               )   C.A. No. 19-243 (MN)
                                                 )
 LANTERN ENTERTAINMENT LLC,                      )   Bankruptcy Case No. 18-50924 (MFW)
                                                 )   BAP No. 19-07
                         Appellee.               )

                                            ORDER

               WHEREAS, on February 22, 2019, Chief Magistrate Judge Mary Pat Thynge

issued a Recommendation (D.I 5 in both C.A. No. 19-242 and 19-243) recommending that these

matters be withdrawn from the mandatory referral for mediation and proceed through the appellate

process of this Court;

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ positions (D.I. 5 at 2); and
             Case 18-10601-MFW           Doc 2127      Filed 02/26/19     Page 2 of 2



               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 25th day of February 2019 that the

Recommendation is ADOPTED and these matters are withdrawn from the mandatory referral for

mediation.

               IT IS HEREBY FURTHER ORDERED that, pursuant to the parties’ request,

briefing in these matters is STAYED until the Bankruptcy Court rules on the Talent Parties’

certification request, and if the Bankruptcy Court certifies the appeal, until the Third Circuit

authorizes or denies the direct appeal. The parties shall advise the Court of the Bankruptcy Court’s

decision on the certification request within ten (10) days of its issuance.




                                                      The Honorable Maryellen Noreika
                                                      United States District Court




                                                  2
